Citation Nr: 0812431	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-23 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a total rating for a period of 
convalescence for a service-connected disability.  

2.  Entitlement to service connection for a disorder of the 
left upper extremity.  

3.  Entitlement to service connection for a sleep disorder.  

4.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from June 1961 to May 1982.  

This appeal arises from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  


REMAND

In a March 2008 letter, the Board of Veterans' Appeals 
(Board) informed the veteran that the recording of his video 
hearing in March 2006 was inaudible.  The veteran was 
informed that he could request another hearing.  In March 
2008 the veteran responded and indicated he wished to attend 
a hearing before a Veterans Law Judge at the Little Rock RO.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge from 
the Board at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



